Name: Commission Regulation (EC) No 2445/1999 of 18 November 1999 amending, for the second time, Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems
 Type: Regulation
 Subject Matter: information and information processing;  air and space transport;  communications;  fisheries
 Date Published: nan

 Avis juridique important|31999R2445Commission Regulation (EC) No 2445/1999 of 18 November 1999 amending, for the second time, Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems Official Journal L 298 , 19/11/1999 P. 0005 - 0005COMMISSION REGULATION (EC) No 2445/1999of 18 November 1999amending, for the second time, Regulation (EC) No 1489/97 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systemsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 3(10) thereof,Whereas:(1) Annex III to Commission Regulation (EC) No 1489/97 of 29 July 1997 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 as regards satellite-based vessel monitoring systems(3), as last amended by Regulation (EC) No 831/1999(4), contains the contact details of the competent authorities in the Member States responsible for the fisheries monitoring centres (FMCs). These details are essential for the simultaneous transmission of relevant data to the FMC in the coastal Member State;(2) Regulation (EC) No 1489/97 needs to be amended to replace some of these details with those recently established by certain Member States;(3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1In Annex III to Regulation (EC) No 1489/97:- the contact details for Spain are replaced by the following: ">TABLE>"- the X.25 number for Ireland is replaced by "272 440 520 023",- the telephone number for Portugal is replaced by "(351-21) 302 51 00 - 302 51 90",- the fax number for Portugal is replaced by "(351-21) 302 51 01",- the X.25 number for the United Kingdom is replaced by "237 859 010 201".Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 202, 30.7.1997, p. 18.(4) OJ L 105, 22.4.1999, p. 20.